IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60500
                          Summary Calendar



KENNETH IVEY ELASTER,

                                         Petitioner,

versus

UNITED STATES PAROLE COMMISSION,

                                         Respondent.

                         - - - - - - - - - -
               Petition for Review of an Order of the
                   United States Parole Commission
                            (18 USC 4106A)
                         - - - - - - - - - -
                            March 18, 2002

Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Kenneth Ivey Elaster, a federal prisoner transferred to the

United States pursuant to the Treaty on the Execution of Penal

Sentences (Treaty), November 25, 1976, United States--Mexico, 20

U.S.T. 7399; T.I.A.S. No. 8718, appeals from the United States

Parole Commission’s determination of his release date.   Elaster

argues that he was denied due process because the Parole

Commission relied on inaccurate information in determining his

sentence and did not afford him a hearing.   He also contends that



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60500
                               -2-

he should have received a downward departure under U.S.S.G.

§§ 5K2.10 and 5K2.12.

     Elaster is essentially seeking to challenge the facts as

found by the Mexican court of conviction.    According to the terms

of the transfer treaty, he is prohibited from doing so.     See

Treaty Art. II(6) and Art. VI; 18 U.S.C. § 4108(b)(1).    Elaster’s

assertion that he is entitled to downward departures under the

sentencing guidelines also lacks merit.     See Navarette v. United

States Parole Comm’n, 34 F.3d 316, 319 (5th Cir. 1994).

     AFFIRMED.